Rombauer, P. J.
The opinion first filed herein is too broad, in holding that, where a bill is presented to the court for signature in skeleton form, it must distinctly *19appear that the matter to be inserted by the clerk was' before the court when signing the bill, and was attached in some manner to the original bill. A distinction has been drawn in that respect between oral evidence and documentary evidence, requiring the former only to be before the court when signing the bill, and making it sufficient if the latter is sufficiently identified, so that' the clerk who is directed to insert it is limited to the insertion of the paper intended. In Pitkin v. Shacklett, 106 Mo. 575, it was held that, where the plaintiffs claimed under a tax deed, which ivas fully described in their pleadings, a sufficient identification of the deed was afforded by a recital in the bill of exceptions to the following effect: “Plaintiffs, to sustain the issues on their part, offered in evidence a tax deed, which was, in words and figures, following: (Here clerk copy tax deed.)” The court said: “A tax deed and some receipts were read in evidence. These copied, as recorded, were relevant, and none others would have •been admissible, and a presumption should be indulged that these documents were admitted in evidence, and none others. We think the pleadings can be used in the identification of the deed and receipts.” But even under the very liberal rule established in that case we are not at liberty to recede from our opinion.
Here a great part of the evidence is identified in no manner whatever. The recitals in numerous instancés in the skeleton bill of exceptions appear in the following form: “Defendants’ counsel offered in evidence paper marked Exhibit (giving a letter of the alphabet). Here insert the same.” These' exhibits are nowhere identified; it is nowhere stated what they relate to, and the direction is no more than a roving commission to the clerk to insert any paper into the transcript which he may find marked as an exhibit with a corresponding letter. Certainly' the least *20identification that can be required, when a paper is offered in evidence, is that the person offering it should state what the paper is. These exhibits are nowhere referred to in the pleadings; hence the aider by pleadings, which was invoked in the Shacldett case, can have no application.
We prefer to pass on every case upon its merits. We have often overlooked the insufficiency of transcripts, when their accuracy was not challenged by opposing counsel. But we are not at liberty to overlook a challenge distinctly made, and hold that a bill of exceptions is sufficient, when, under all the rules applying to records of that character, it is not.
All the judges concurring,
the motion for rehearing is overruled.